  Case: 1:17-cv-07567 Document #: 96 Filed: 09/17/20 Page 1 of 17 PageID #:1672




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

                              )
  ILLINOIS NATIONAL INSURANCE )
  CO., et al.,                )
                              )
            Plaintiffs,       )              No. 17 C 7567
                              )
           v.                                Judge Virginia M. Kendall
                              )
                              )
  ACE STAMPING AND MACHINE
  CO. INC.,                   )
                              )
            Defendant.        )

                   MEMORANDUM OPINION AND ORDER

       General Electric Transportation (“GET”) manufactures locomotive engines

and uses various washers in those engines. In 2015–16, GET retained Optimas OE

Solutions, LLC (“Optimas”) to source washers from outside vendors to use in its

engines. When GET began manufacturing the engines, the washers cracked and,

upon inspection, GET determined that the washers were not flat and were brittle. As

a result, GET dissembled the locomotive engines and rebuilt them with different

washers incurring approximately $1.7 million in losses. GET made a demand to

Optimas, the supplier of the washers, for the loss. Optimas had contracted with

manufacturer Ace Stamping and Machine Co. Inc. (“Ace”) to provide the washers to

Optimas’s customers. When GET complained about the defective washers, Optimas

settled with GET and the Plaintiff-Insurers reimbursed it for that settlement.

      This Court denied Plaintiffs’ Motion for Summary Judgement on September

24, 2019.   (Dkt. 58).   The parties reported that depositions of Plaintiffs’ and

                                    Page 1 of 17
  Case: 1:17-cv-07567 Document #: 96 Filed: 09/17/20 Page 2 of 17 PageID #:1673




Defendant’s 26(a)(2)(B) witnesses were complete as of the May 14, 2020, Joint

Written Status Report. (Dkt. 72 ¶ a). Defendant now moves to bar the testimony of

Terrence Carbonara, Plaintiffs’ 26(a)(2)(B) expert witness. The motion is denied in

part and granted in part.

                                  DISCUSSION

      Plaintiffs retained Terrence Carbonara to offer expert testimony regarding the

two types of washers at issue in this litigation—washer types 41B537660P11 (“P11”)

and 41B537660P16 (“P16”). (Dkt. 79-3 at 2). Specifically, Carbonara offered six

opinions in his January 2, 2020, expert report (the “Carbonara Report”):

      1. The P11 Washers and P16 Washers supplied by Ace and quarantined
         since 2016 did not satisfy flatness specifications mandated by GET;

      2. Ace failed to properly test the P11 Washers and P16 Washers
         pursuant to the method expressly required by GET;

      3. The P11 Washers and P16 Washers supplied by Ace (and
         quarantined by Optimas) did not satisfy hardness specifications
         mandated by GET;

      4. Ace failed to manufacture the P16 Washers consistent with the
         approved production part approval process;

      5. GET made a reasonable and correct decision to immediately isolate
         and replace all washers installed on any products manufactured
         while Ace supplied the P16 Washers because Ace tainted the supply
         chain by providing P16 Washers that exceeded the flatness and
         hardness specifications; and

      6. The failure to manufacture P11 Washers and P16 Washers pursuant
         to GET’s specifications could reasonably cause such washers to crack
         during assembly, as reported by GET.

(Dkt. 79-3 at 2–3). Ace argues that Carbonara’s testimony should be barred both

because he failed to identify expertise which would render him competent to offer

                                    Page 2 of 17
  Case: 1:17-cv-07567 Document #: 96 Filed: 09/17/20 Page 3 of 17 PageID #:1674




these opinions and because the methodology Carbonara applied to arrive at his

opinions was inadequate. (Dkt. 79 at 1).

      Plaintiffs attached an affidavit from Carbonara (the “Carbonara Affidavit”), to

their response filed August 27, 2020. (Dkt. 85-1). The Carbonara Affidavit contains

additional details regarding Carbonara’s relevant background and experience and

how these were necessary to arrive at the opinions contained within the Carbonara

Report. On reply, Ace argues that this court must disregard the Carbonara Affidavit

as an impermissible late disclosure. (Dkt. 87 at 2). Although Ace did not fully brief

this argument, this court presumes Ace claims the Carbonara Affidavit violates Rule

26(e)(1) of the Federal Rules of Civil Procedure which governs supplementing

disclosures under Rule 26(a). Before addressing the broader question of whether to

bar Carbonara’s testimony, this court first examines whether it may consider the

Carbonara Affidavit.

      A.     The Carbonara Affidavit

      Rule 37(c)(1) of the Federal Rules of Civil Procedure provides that, if a party

fails to provide information as required by Rule 26(a) or (e), that party “is not allowed

to use that information . . . to supply evidence on a motion . . . unless the failure was

substantially justified or harmless . . .” Fed. R. Civ. P. 37(c)(1). In deciding whether

to impose such sanctions under Rule 37(c)(1), the Court determines: (1) whether a

violation of Rule 26(a) or Rule 26(e) occurred; (2) whether the violation was

substantially justified or harmless; and (3) if a violation is found, an appropriate

sanction. See David v. Caterpillar, Inc., 324 F.3d 851, 856–58 (7th Cir. 2003); see



                                      Page 3 of 17
  Case: 1:17-cv-07567 Document #: 96 Filed: 09/17/20 Page 4 of 17 PageID #:1675




also, e.g., Doe 1 v. City of Chicago, No. 18-cv-3054, 2019 WL 5290899, at *2 (N.D. Ill.

Oct. 18, 2019) (internal citations omitted).

      Parties who have made a disclosure under Rule 26(a) are obligated to

supplement their disclosure if “the party learns that in some material respect the

disclosure or response is incomplete or incorrect . . .” Fed. R. Civ. P. 26(e)(1)(A); see

also e.g., Noffsinger v. Valspar Corp., No. 09 C 916, 2012 WL 5948929, at *2 (N.D.

Ill. Nov. 27, 2012) (“Supplementation, when required by Rule 26(e), is a duty . . .”)

(emphasis in original); Wilson v. Sundstrand Corp., Nos. 99 C 6944, 99 C 6946, 2003

WL 22012673, at *7 (N.D. Ill. Aug. 25, 2003). In its present motion, Ace argues in

part that the Carbonara Report’s failure identify Carbonara’s field of expertise, to

“show how he is qualified to give opinions on metallurgy, product testing, washer

stamping, or application of ASTM or ASME standards,” and to identify the laboratory

at which the hardness and flatness testing was performed and the technicians who

performed them are grounds to exclude Carbonara’s testimony. (Dkt. 79 at 7–8). The

Carbonara Affidavit addresses these and other concerns Ace raises and supplements

the Carbonara Report by offering additional information regarding Carbonara’s

training, professional background, and experience and the identity of both the

laboratory and technicians. (Dkt. 85-1 ¶¶ 1–9, 16–17). The Carbonara Affidavit is

fairly characterized as a supplemental disclosure.

      Supplemental disclosures must be submitted by the time pretrial disclosures

are due. See, e.g., Ballard v. Zimmer, Inc., No. 11 C 6786, 2015 WL 110146, at *6

(N.D. Ill. Jan. 7, 2015) (citing Fed. R. Civ. P. 26(a)(3)(B)). Unless the court orders



                                      Page 4 of 17
   Case: 1:17-cv-07567 Document #: 96 Filed: 09/17/20 Page 5 of 17 PageID #:1676




otherwise, pretrial disclosures are due “at least 30 days before trial.” Fed. R. Civ. P.

26(a)(3)(B). The Carbonara Affidavit was filed on August 27, 2020, more than five

weeks before this case’s October 5, 2020, trial and was, therefore, timely. (Dkt. 89).

As this court finds no violation of Rule 26, the Rule 37(c)(1) inquiry is concluded. In

deciding Ace’s Motion to Bar Carbonara’s testimony, this court will consider both the

Carbonara Report and the Carbonara Affidavit.

      B.     Admissibility of Carbonara’s Testimony

      “The admissibility of expert testimony is governed by the Federal Rule of

Evidence 702 and the Supreme Court’s opinion in Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579 (1993).” Lewis v. CITGO Petroleum Corp., 561

F.3d 698, 705 (7th Cir. 2009); see also Kumho Tire Co., Ltd. v. Carmichael, 526 U.S.

137, 147–49 (1999) (extending application of Daubert factors to engineers and other

non-scientific experts). Trial judges act as gatekeepers to screen expert evidence for

relevance and reliability. Daubert, 509 U.S. at 589; see also C.W. ex rel. Wood v.

Textron, Inc., 807 F.3d 827, 834 (7th Cir. 2015). Under Rule 702, a “witness who is

qualified as an expert by knowledge, skill, experience, training, or education may

testify in the form of an opinion” if the following conditions are satisfied:

      (a) the expert’s scientific, technical, or other specialized knowledge will
          help the trier of fact to understand the evidence or to determine a
          fact in issue;

      (b) the testimony is based on sufficient facts or data;

      (c) the testimony is the product of reliable principles and methods; and

      (d) the expert has reliably applied the principles and methods to the
          facts of the case.

                                      Page 5 of 17
  Case: 1:17-cv-07567 Document #: 96 Filed: 09/17/20 Page 6 of 17 PageID #:1677




Fed. R. Evid. 702. In other words, “the key to the gate is not the ultimate correctness

of the expert’s conclusions . . ., it is the soundness and care with which the expert

arrived at her opinion.” Schultz v. Akzo Nobel Paints, LLC, 721 F.3d 426, 431 (7th

Cir. 2013).    In evaluating the expert’s proposed testimony, the Court should

“scrutinize proposed expert witness testimony to determine if it has the same level of

intellectual rigor that characterizes the practice of an expert in the relevant field so

as to be deemed reliable enough to present to a jury.” Lapsley v. Xtek, Inc., 689 F.3d

802, 805 (7th Cir. 2012) (internal quotation marks omitted).

      Pursuant to the Daubert framework, the Court must determine: (1) “whether

the witness is qualified”; (2) “whether the expert’s methodology is scientifically

reliable”; and (3) “whether the testimony will assist the trier of fact to understand the

evidence or to determine a fact in issue.” Myers v. Illinois Cent. R. Co., 629 F.3d 639,

644 (7th Cir. 2010) (internal quotation marks omitted); see also Gopalratnam v.

Hewlett-Packard Co., 877 F.3d 771, 779 (7th Cir. 2017). The expert’s proponent bears

the burden of demonstrating that the testimony would satisfy the Daubert standard

by a preponderance of the evidence. See Gopalratnam, 877 F.3d at 782; see also Fed.

R. Evid. 702 Advisory Committee’s note to 2000 amendment.

              1. Opinion No. 1: Ace Compliance with Flatness Specifications

      Carbonara opines that the “P11 Washers and P16 Washers supplied by Ace

and quarantined since 2016 did not satisfy flatness specifications mandated by GET.”

(Dkt. 79-3 at 2). At the outset, this opinion is relevant in that it speaks to the

existence of a defect in the P11 and P16 washers.          Ace does not challenge the

                                      Page 6 of 17
  Case: 1:17-cv-07567 Document #: 96 Filed: 09/17/20 Page 7 of 17 PageID #:1678




relevance of the opinion but challenges Carbonara’s qualifications to offer it as an

expert. (Dkt. 79 at 7). The Carbonara Affidavit fleshes out the admittedly spare

details offered in the CV attached to the Carbonara Report regarding Carbonara’s

qualifications. Specifically, Carbonara’s degree in Production Management featured

quality assurance methodologies. (Dkt. 85-1 ¶ 1). Carbonara claims over three

decades of professional experience both conducting and overseeing flatness testing of

washers to determine whether they complied with required specifications, including

under the ASME Y14.5 standard.        (Dkt. 85-1 ¶¶ 2, 4–6, 8).   Carbonara also is

experienced reviewing customer blueprints and specifications for washers. (Dkt. 85-

1 ¶¶ 4–9). The Court finds Carbonara qualified to offer testimony as to the flatness

of the P11 and P16 washers.      Any limitations regarding his experience can be

addressed through cross-examination.

      To evaluate the flatness of the P11 and P16 washers in question, Carbonara

analyzed the GET blueprints to determine the appropriate standard and identified

the ASME Y14.5 as the required flatness testing methodology. (Dkt. 85-1 ¶¶ 11, 13).

Twenty-four P11 washers and thirty-six P16 washers were randomly selected for

testing and Carbonara directed and supervised Raul Bermudes, an Optimas

Manufacturing Quality Engineer, on testing the washers under the ASME Y14.5

standard at an Optimas testing laboratory. (Dkt. 79-3 at 13–14, 28; Dkt. 85-1 ¶¶ 15–

17). Carbonara reviewed both the flatness testing results (Dkt. 79-3 at 28; Dkt. 85-1

¶ 18) and Ace’s 2016 8D corrective action reports (Dkt. 79-3 at 15) to conclude that

the P11 and P16 washers did not meet GET’s flatness specifications. Ace challenges



                                    Page 7 of 17
   Case: 1:17-cv-07567 Document #: 96 Filed: 09/17/20 Page 8 of 17 PageID #:1679




the reliability of Carbonara’s methodology in testing the P11 and P16 washers’

flatness because Carbonara did not perform the tests himself and, instead, “look[ed]

at a chart of numbers that someone else complied for measurements.” (Dkt. 79 at 7).

Expert opinions may be based on “review of experimental . . . data generated by

others in the field.” Clark v. Takata Corp., 192 F.3d 750, 758 (7th Cir. 1999) (quoting

Cummins v. Lyle Indus., 93 F.3d 362, 368 (7th Cir. 1996)); see also Loeffel Steel Prods.,

Inc. v. Delta Brands, Inc., 372 F. Supp. 2d 1104, 1119 (N.D. Ill. 2005). Bermudes and

Carbonara are both active in the field of quality management and assurance. (Dkt.

85-1 ¶¶ 2, 16). Moreover, there is no indication that Bermudes exercised discretion

in the design or implementation of the flatness testing. (Dkt. 85-1 ¶ 16). Carbonara

asserts it is “industry practice for quality managers and those overseeing quality

assurance to rely upon . . . flatness testing performed by properly qualified

technicians . . . when forming opinions on whether fasteners comply with customer

specifications” and the Court sees no basis to contest this claim. (Dkt. 85-1 ¶ 18).

Therefore, Carbonara possesses the necessary expertise and applied a sufficiently

sound methodology to offer expert opinions on whether Ace complied with GET’s

flatness specifications.

             2. Opinion No. 2: Ace Compliance with Testing Methodology

      Carbonara opines that “Ace failed to properly test the P11 Washers and P16

Washers pursuant to the method expressly required by GET,” specifically that Ace

used an improper method of testing the washers’ flatness. (Dkt. 79-3 at 2). Although

Ace does not expressly challenge Carbonara’s expertise to offer this opinion, the Court



                                      Page 8 of 17
   Case: 1:17-cv-07567 Document #: 96 Filed: 09/17/20 Page 9 of 17 PageID #:1680




determines that he is so qualified. In addition to experience and training previously

mentioned, Carbonara has thirty years’ experience reading and interpreting

blueprints and production part approval processes (“PPAPs”) and identifying

customer-specified testing procedures. (Dkt. 85-1 ¶¶ 2–9). This background both

qualifies Carbonara to offer an expert opinion on whether Ace’s testing methodology

complied with GET’s requirements and will aid lay jurors interpreting and

understanding blueprints, PPAPs, and technical testing procedures.

      Instead, Ace argues that Carbonara’s opinion should be barred because the

underlying methodology is flawed. (Dkt. 79 at 10). To support its position, Ace points

out that the relevant PPAPs state “a feeler gauge was going to be used to measure

flatness” instead of the Micro-Vu Carbonara maintains is required by GET

specifications. (Dkt. 79 at 10). Essentially, Ace argues that Carbonara’s conclusion

is incorrect. Whether Carbonara’s conclusion is or is not correct is appropriately left

to the trier of fact and is not a basis to find his methodology lacking.              See

Gopalratnam, 877 F.3d at 780 (“An expert may provide expert testimony based on a

valid and properly applied methodology and still offer a conclusion that is subject to

doubt. It is the role of the jury to weight these sources of doubt.”); Smith v. Ford

Motor Co., 215 F.3d 713, 719 (7th Cir. 2000) (citing Daubert, 509 U.S. at 589) (“It is

not the trial court’s role to decide whether an expert’s opinion is correct.”). Regardless

of the ultimate correctness of Carbonara’s conclusion, his methodology is sound. In

forming his opinion, Carbonara analyzed GET’s blueprints for the P11 and P16

washers, reviewed Ace’s PPAP and the supporting Control Plan documentation,



                                       Page 9 of 17
  Case: 1:17-cv-07567 Document #: 96 Filed: 09/17/20 Page 10 of 17 PageID #:1681




reviewed Ace’s March 2016 8D corrective action, and reviewed the deposition

testimony of James Haarsma. (Dkt. 79-3 at 17–19). Carbonara’s approach is a

reasonable basis from which to form an opinion. Indeed, it appears to be the same

methodology applied by Ace in questioning Carbonara’s conclusion. (Dkt. 79 at 10).

Because Carbonara possesses the requisite expertise and his methodology is sound,

his opinion regarding Ace’s compliance with the testing methodology required by GET

is admissible.

             3. Opinion No. 3: Ace Compliance with Hardness Specifications

      Similar to Carbonara’s opinion with respect to the washers’ flatness, Ace

challenges Carbonara’s opinion that Ace failed to provide P11 and P16 washers that

satisfied GET’s hardness specifications. (Dkt. 79 at 7). This opinion is relevant in

that it speaks to the existence of a defect in the P11 and P16 washers. Ace argues

that Carbonara does not possess the expert qualifications necessary to give such an

opinion and that his methodology was flawed because, instead of performing the

hardness tests himself, he merely regurgitated the results of tests conducted by

others. (Dkt. 79 at 7). The Court finds Carbonara qualified to give an expert opinion

on whether the P11 and P16 washers provided by Ace met GET’s hardness

specifications.   Carbonara’s formal education focused on quality assurance

methodologies. (Dkt. 85-1 ¶ 1). In addition to previously working as a certified lab

technician who “routinely conducted . . . hardness testing on washers to determine

whether they complied with necessary specifications,” Carbonara has significant

experience overseeing quality assurance labs and hardness testing on washers using



                                    Page 10 of 17
  Case: 1:17-cv-07567 Document #: 96 Filed: 09/17/20 Page 11 of 17 PageID #:1682




the testing standards at issue, namely the “Rockwell Hardness Tester pursuant to

the ASTM Standard Test Methods.” (Dkt. 85-1 ¶¶ 2, 4–9). Finally, Carbonara has

experience reviewing customer blueprints and hardness specifications for washers.

(Dkt. 85-1 ¶¶ 4–9).

      Ace’s challenge to Carbonara’s methodology with respect to evaluating

compliance with GET’s hardness specifications is similarly unavailing. Carbonara

reviewed the GET blueprints to identify the required hardness standard and testing

methodology for P11 and P16 washers. (Dkt. 85-1 ¶ 11). Next, Carbonara reviewed

the required hardness testing methodology: ASTM F436 Standard Specification for

Hardened Steel Washers; ASTM F606 Standard Test Methods for Determining the

Mechanical Properties of Externally and Internally Threaded Fasteners, Washers,

Direct Tension Indicators, and Rivets; and ASTM E18 Standard Test Methods for

Rockwell Hardness of Metallic Materials.        (Dkt. 79-3 at 10; Dkt. 85-1 ¶ 13).

Carbonara directed and supervised the hardness testing of eight randomly sampled

P11 and nine randomly sampled P16 washers conducted by Thurlow “Buddy” Martin,

an Optimas Quality Control Technician at an Optimas testing laboratory. (Dkt. 79-

3 at 10, 28; Dkt. 85-1 ¶ 16–17). In forming his opinion, Carbonara reviewed the test

results (Dkt. 79-3 at 28; Dkt. 85-1 ¶ 18), Ace’s 2016 8D reports (Dkt. 79-3 at 12), and

reviewed the deposition transcript of Adam Roberts, the GET Supplier Quality

Manager (Dkt. 79-3 at 13).

      Contrary to Ace’s contention that, to form an opinion, Carbonara must perform

the tests himself, expert opinions may be based on “review of experimental . . . data



                                     Page 11 of 17
  Case: 1:17-cv-07567 Document #: 96 Filed: 09/17/20 Page 12 of 17 PageID #:1683




generated by others in the field.” Clark, 192 F.3d at 758 (quoting Cummins, 93 F.3d

at 368); see also Loeffel, 372 F. Supp. 2d at 1119. Martin and Carbonara are both

active in the field of quality management and assurance.        (Dkt. 85-1 ¶¶ 2, 16).

Moreover, there is no indication that Martin exercised discretion in the design or

implementation of the hardness testing. (Dkt. 85-1 ¶ 16). Carbonara reports that it

is “industry practice” to rely upon hardness testing performed by “properly qualified

technicians . . . when forming opinions on whether fasteners comply with customer

specifications” and the Court is aware of no basis to doubt this assertion. (Dkt. 85-1

¶ 18). Carbonara possesses the necessary expertise and applied a sufficiently sound

methodology to offer expert opinions on whether Ace complied with GET’s hardness

specifications.

             4. Opinion No. 4: Ace’s Compliance with the PPAP

      Carbonara opines that Ace failed to manufacture P16 washers consistent with

the approved PPAP. (Dkt. 79-3 at 17). Specifically, Carbonara states that Ace’s use

of FPM, an unapproved heat treater for the P16 washers, constituted a violation of

the relevant PPAP. (Dkt. 79-3 at 17). Carbonara’s decades of professional experience

creating, reviewing, submitting, and interpreting PPAPs renders him an expert

competent to offer opinion testimony as to Ace’s compliance with the PPAPs. (Dkt.

85-1 ¶¶ 3–9). Carbonara’s review of Ace’s PPAP submission for the P16 washers is a

sound methodological basis to support his opinion. (Dkt. 79-3 at 17). Ace’s contention

that the “alleged change in the heat treater being a violation of the PPAP is easily

seen” such that a jury would not benefit from Carbonara’s testimony fails to recognize



                                    Page 12 of 17
  Case: 1:17-cv-07567 Document #: 96 Filed: 09/17/20 Page 13 of 17 PageID #:1684




that PPAPs are technical, complex, and specialized documents a lay juror is unlikely

to have encountered or interpret with ease. Plaintiffs retained Carbonara to explain

and interpret the PPAPs which is likely to aid the jury in understanding key issues

involved in the case.    Carbonara possesses the expertise to testify about Ace’s

compliance with the PPAPs, the methodology underpinning his opinions is sound,

and that testimony is relevant because it will “assist the trier of fact to understand

evidence or to determine a fact in issue.” Fed. R. Evid. 702.

       Next is Carbonara’s related opinion that Ace’s failure to comply with the P16

approved PPAP was “one of the most significant contributing factors to the heat

treating nonconformance.” (Dkt. 79-3 at 17). Ace correctly points out that Carbonara

offers no explanation as to why using FMP to heat treat the P16 washers necessarily

led to the observed nonconformances. (Dkt. 79 at 9; Dkt. 87 at 4). It is not at all

apparent that FPM caused the hardness nonconformances observed in the P16

washers simply because it was an unapproved heat treater. FPM was an approved

heat treater for the P11 washers, and 100% of the tested P11 washers nonetheless

yielded hardness nonconformances. (Dkt. 79-3 at 17, 28). With no explanation as to

how Carbonara arrived at his opinion, the methodology underpinning his conclusion

is not sound. See Metavante Corp. v. Emigrant Sav. Bank, 619 F.3d 748, 761 (7th Cir.

2010) (“Rule 702 does require, however, that the expert explain the ‘methodologies

and principles’ that support his opinion; he cannot simply assert a ‘bottom line.’”)

(quoting Minix v. Canarecci, 597 F.3d 824, 835 (7th Cir. 2010)). Because the method




                                     Page 13 of 17
  Case: 1:17-cv-07567 Document #: 96 Filed: 09/17/20 Page 14 of 17 PageID #:1685




is not sound, Carbonara’s opinion that Ace’s failure to comply with the P16 approved

PPAP caused the observed heat treating nonconformance is inadmissible.

             5. Opinion No. 5: Reasonableness of GET’s Remediation Plan

      Carbonara is qualified to testify as an expert that GET’s decision to isolate and

replace all washers installed during the period Ace supplied P16 washers was

reasonable and correct.     (Dkt. ¶ 79-3 at 3).       Carbonara has several decades of

experience determining potential failure rates and the impact of noncompliant

washers on final products and assessing how to “reasonably remedy” any related

issues. (Dkt. 85-1 ¶¶ 8–9). Relevantly, in 2003, Carbonara assisted General Motors

in investigating nonconforming washers and advised on a reasonable remediation

plan. (Dkt. 85-1 ¶ 19).

      Ace challenges Carbonara’s testimony as to the reasonableness of GET’s

remediation plan first by claiming it “usurps the jury’s role.” (Dkt. 79 at 9). The risks

posed by, and industry practices in response to, defective washers are specialized

areas of technical practice that lay jurors are unlikely to possess.        In essence,

Carbonara’s testimony is that, in the context of his many years’ experience in the

industry dealing with similar issues, GET’s response was reasonable. While the jury

may enjoy the benefit of Carbonara’s opinion of GET’s remediation plan based on his

significant direct experience, the jury is still free to determine whether they consider

Carbonara’s assessment correct or credible. See Gopalratnam, 877 F.3d at 780;

Smith, 215 F.3d at 719.




                                      Page 14 of 17
  Case: 1:17-cv-07567 Document #: 96 Filed: 09/17/20 Page 15 of 17 PageID #:1686




      Next Ace questions the methodology supporting Carbonara’s opinion and

criticizes it for not being based in “math or science principles.” (Dkt. 87 at 4). Rule

702 does limit testimony solely to that based on the application of technical or

scientific expertise; instead, the rule “specifically contemplates the admission of

testimony by experts whose knowledge is based on experience.” Trs. of the Chi.

Painters & Decorators Pension, Health & Welfare, and Deferred Savings Plan Trust

Funds v. Royal Int’l Drywall & Decorating, Inc., 493 F.3d 782, 787 (7th Cir. 2007); see

also Kumho, 526 U.S. at 156 (“[A]n expert might draw a conclusion from a set of

observations based on extensive and specialized experience.”). In arriving at his

conclusion, Carbonara applies his prior experience formulating and evaluating

remediation plans in response to defective washers to his knowledge of the specific

nonconformances observed in the P11 and P16 washers and GET’s remediation plan.

This methodology is sound. Carbonara’s testimony regarding the reasonableness of

GET’s remediation plan is admissible.

             6. Opinion No. 6: Impact of Noncompliant Washers

      Carbonara concludes that Ace’s failure to manufacture P11 and P16 washers

to GET specifications could cause the washers to crack during assembly. (Dkt. 79-3

at 3). While Ace first challenges Carbonara’s qualifications to testify on the subject,

the background in both failure analysis and metallurgy described in the Carbonara

Affidavit is sufficient to establish Carbonara as an expert. (Dkt. 85-1 ¶ 8, 19–20). In

addition to Carbonara’s specific experience dealing with metallurgy and failure

analysis is his multi-decade background working in quality assurance and



                                     Page 15 of 17
  Case: 1:17-cv-07567 Document #: 96 Filed: 09/17/20 Page 16 of 17 PageID #:1687




assessment for washers. (Dkt. 85-1 ¶¶ 2–9). In addition, Carbonara’s testimony as

to the likely impact of defective P11 and P16 washers is relevant to several key issues

in the case.

      Ace further argues that Carbonara’s methodology is insufficient because he

never performed any dynamic or static load testing of the washers, never witnessed

a washer break firsthand, never specified how much force was necessary to crack the

washers, and did not discuss how much force the washers would experience when

installed by GET. (Dkt. 79 at 8–9). Here, these arguments are unavailing. Although

Carbonara himself never saw a washer crack, he reviewed reports generated by GET

of washers breaking post-installation. (Dkt. 79-3 at 15). Experts are not required to

“personally perceive the subject of [their] analysis.” Loeffel, 372 F. Supp. 2d at 1119

(quoting NutraSweet Co. v. X-L Engineering Co., 227 F.3d 776, 790 (7th Cir. 2000)).

Neither is Carbonara required to conduct dynamic or static load testing himself as he

reviewed the corporate representative deposition transcript of others, including

Roberts, who did discuss the results of such testing. (Dkt. 79-4 at 14–15; 85-1 ¶ 19).

In addition, Carbonara reviewed Ace’s 8D reports when forming his opinion. (Dkt.

85-1 ¶ 19).    Finally, Carbonara described the effect of both out-of-specification

flatness on stress distribution across washers and out-of-specification hardness on

the washers’ susceptibility to cracking under compression forces in great detail. (Dkt.

79-3 ¶ 15). This approach is sufficiently sound for Carbonara to opine on the result

of a failure to manufacture P11 and P16 washers to GET’s specifications. Carbonara’s

testimony on this point is admissible.



                                     Page 16 of 17
  Case: 1:17-cv-07567 Document #: 96 Filed: 09/17/20 Page 17 of 17 PageID #:1688




                                  CONCLUSION

      For the foregoing reasons, Ace’s motion to bar Terrence Carbonara as an

expert witness is granted in part and denied in part.




                                       ____________________________________
                                       Virginia M. Kendall
                                       United States District Judge
Date: September 17, 2020




                                    Page 17 of 17
